 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                              UNITED STATES BANKRUPTCY COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
13
      In re:
14                                                Case No. 19-30088 (DM) (Lead Case)
      PG&E CORPORATION
15                                                Chapter 11
                    - and –
16                                                (Jointly Administered)
      PACIFIC GAS AND ELECTRIC
17    COMPANY,
18                                 Debtors.
      ☒ Affects Both Debtors
19    ☐ Affects PG&E Corporation                  NOTICE OF JOINDER BY CLAIMANT IN
      ☐ Affects Pacific Gas and Electric          SECURITIES LEAD PLAINTIFF PERA’S
20    Company                                     OBJECTION TO REORGANIZED
                                                  DEBTORS’ MOTION TO APPROVE
21                                                SECURITIES ADR AND RELATED
                                                  PROCEDURES FOR RESOLVING
22                                                SUBORDINATED SECURITIES CLAIMS
23

24

25

26
27
28

Case: 19-30088    Doc# 9216     Filed: 10/05/20   Entered: 10/05/20 19:48:38   Page 1 of
                                            3
                                     (f/k/a Calm Seas Inc.)
 1           Select Vantage Inc.
             _____________________ (“Claimant”), the holder of a Securities Claim1 and a creditor

 2    in the chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of the above-captioned reorganized

 3    debtors (the “Debtors”, or as reorganized pursuant to the Plan, the “Reorganized Debtors”),

 4    hereby submits this Notice of Joinder (the “Joinder”) to Securities Lead Plaintiff’s Objection to

 5    Reorganized Debtors’ Motion to Approve Securities ADR and Related Procedures for Resolving

 6    Subordinated Securities Claims (the “Securities ADR Objection”) in opposition to Reorganized

 7    Debtors’ Motion to Approve Securities ADR and Related Procedures for Resolving Subordinated

 8    Securities Claims [Docket No. 8964] (the “Securities ADR Motion”).            In support of this

 9    Joinder, Claimant respectfully states as follows:

10

11                            JOINDER AND RESERVATION OF RIGHTS

12           1.   The above-named Claimant hereby joins the Securities ADR Objection filed by the
13    Public Employees Retirement Association of New Mexico’s (“Securities Lead Plaintiff” or
14    “PERA”) on September 28, 2020. Claimant joins the Securities ADR Objection in full, for all
15    the reasons stated therein, and reserves all rights.
16           2.   In addition to all the reasons stated in the Securities ADR Objection, which Claimant
17    hereby incorporates by reference and joins, Claimant underscores that Debtors’ proposal outlined
18    in their Securities ADR Motion is transparently unfair because it increases Reorganized Debtors’
19    bargaining power for resolving the very wrongdoing for which they are accused, including by
20    granting Reorganized Debtors inappropriate authority over the selection of, payment to, and
21    submissions before proposed mediators. In the event that the Court adopts some form of ADR
22    process, we believe it is imperative that the Court select a nationally-recognized mediator
23    experienced in securities damages matters, who will be compensated by all parties. The unfair
24    and inefficient aspects of the present Securities ADR Motion are incurable.
25
      1
       Capitalized terms not defined herein shall have the meaning ascribed to them in the Securities
26
      ADR Objection (as defined herein) and the Securities ADR Motion (as defined herein), as
27    applicable.

28

Case: 19-30088     Doc# 9216       Filed: 10/05/20     Entered: 10/05/20 19:48:38    Page 2 of
                                               3
 1                                             CONCLUSION
 2           For all of the foregoing reasons, Claimant respectfully joins Securities Lead Plaintiff’s
 3    request that this Court enter an order denying the Securities ADR Motion, as well as granting
 4    such other and further relief as may be just and proper.
 5

 6
     Dated: October 5, 2020                    Respectfully submitted,
 7

 8                                             By:
 9

10                                             Daniel Schlaepfer

11                                              Select Vantage Inc. (f/k/a Calm Seas Inc.)

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
28

Case: 19-30088    Doc# 9216       Filed: 10/05/20    Entered: 10/05/20 19:48:38          Page 3 of
                                              3
